DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an electronic control unit," "a heat recovery arrangement," in claim 1; and "a pressure indicating system," in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “electronic control unit” is described in the specification as a programmable processor (see pages 4-5 and 10).
The “heat recovery arrangement” is described in the disclosure as a heat exchanger or a heat pump (see claim 1 and pages 4, 6).
The “pressure indicating system” is described in the specification as a pair of pressure sensors (see page 6).

Claim Objections
Claims 1, 3, 8, and 11 are objected to because of the following informalities:  In claim 1, the limitation, "a flow controller… an air damper or a fan" refer to the previously mentioned dampers and fans. Therefore, the above limitation should read as ‘-- a flow controller… at least one of the air dampers or the at least one fan --’.  Appropriate correction is required.
Claim 1 recites the limitation "said air treatment system" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. The “air treatment system” refers to the air handling unit and hence the claim should recite ‘-- said air handling unit AHU --’.
Claim 1 recites the limitation "the time for performing" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The limitation, “the time for performing” should read as ‘-- a time for performing --’.
Claim recites the limitation "a second criteria wherein said…" in line. There is grammatical error in the claims as there is no punctuation mark to separate the two different limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 8 and 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim  1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1 and 8, the phrase “the defrost cycle should have been increased respectively decreased” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The above highlighted phrase suggests that increase or decrease should have happened but have possibility not happened. Because of the ambiguity created by the above mentioned phrase, the claim is considered unclear and indefinite.
Regarding claims 1 and 8, the phrases “increased respectively decreased,” “used for… initiation… respectively… termination,” “time period respectively longer” render the claims indefinite respectively in each of the above mentioned occurrence.
The terms "higher pressure" and "lower pressure" in claim 8 are relative terms which render the claim indefinite.  The terms "higher" and "lower" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Due to the relative terms "higher," and "lower," it is unclear what the reference points are for higher/lower pressure drop limits in claim 8. For examination purposes the above limitation is interpreted as ‘-- the first predefined pressure criteria has higher value than the second predefined pressure criteria --’.    Appropriate corrections are required.
Claims 2, 4-7, 9, 10, and 12-20 are rejected by virtue of being dependent upon the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haglid (US 2008/0003940 A1) and in view of Oltegen (WO 2016/060609 A1) and further in view of Aoyama (US 2018/0180306 A1) and Fischer (US 2008/0108295 A1).
In regards to claim 1, Haglid teaches an air handling unit, AHU (at least 10, 14, 18, 20, 22, 24 and 32, figs. 1, 5) for a ventilation system (at least including exhaust and supply ducts for supplying air for heating or cooling enclosed spaces, see paragraph 28) in a building (spaces within the building, see paragraphs 60-61, 14, ad 2-4), said AHU having a supply air channel (at least 18, 24) comprising at least one supply air inlet (outdoor air inlet for airflow 46, see fig. 1) for guiding supply air from the outdoor into a building (see 49, fig. 1 and paragraph 55) through at least one supply air outlet (supply air outlet for airflow 48, see fig. 1 and paragraph 52) and an extract air channel (at least 22, 20, see fig. 1) comprising at least one extract air inlet (exhaust/return air inlet for airflow 52, near sensor 84, see fig. 1 and paragraphs 55 and 48) for guiding extract air from a building (extracted air is a building return air, see paragraph 55) to the outside through at least one extract air outlet (exhaust air outlet for airflow 52 at louvers 74, see fig. 1 and paragraph 53), said supply air channel comprising a supply air damper (at least louvers 72, 78) in order to control the air flow in the supply air channel (by operation of the louvers 72, 78) and said extract air channel comprising an extract air damper (at least louvers 74) in order to control the air flow in the extract air channel (by operation of the louvers 74), said supply air channel and said extract air channel being in a heat exchanging relation to each other via a heat recovery arrangement, which is a heat exchanger (via heat exchanger 16, see fig. 1 and paragraph 72), said AHU further comprising at least one fan (at least 26, 28, 68) in order to induce a flow in said air handling unit (see fig. 1 and paragraph 65) and an Electronic Control Unit, ECU, (at least control systems with microprocessor 96, CPU 170 with memory 174, and BMS CPU 190 with memory 192, see figs. 4, 9, and 10) programmed to output a defrost cycle initiation signal including a control signal (defrost operation start signal initiated by the control system, see paragraph 86) to a flow controller, wherein the flow controller is the at least one fan (26), in order to change the air flow to defrost said heat recovery arrangement (changing air flow by reducing speed of the fan 26 for defrost operation, see paragraph 87) when there is or the second predefined criteria from pressure drop to change in temperature or from change in temperature to pressure drop based on the use of either the temperature sensors or the pressure sensors for determining the presence or absence of frost at the heat exchanger (see paragraphs 84-87 and 94); and the ECU is further programmed such that the time of the defrost cycle should have been increased respectively decreased if the changed first or changed second criteria had been used for the defrost cycle initiation signal respectively the defrost cycle termination signal when the defrost cycle is shorter than a first predefined time period respectively longer than a second predefined time period (this is an indefinite limitation, because it is unclear whether what follows the phrase “should have been” is part of the claim or not, see above indefiniteness rejection under 35USC 112(b)).
However, Haglid does not explicitly teach using pressure drop as the second criteria for ending defrost operation; changing the second criteria for output of a defrost cycle termination signal depending on the time for performing the defrost cycle such that the time of the defrost cycle should have been increased respectively decreased if the changed first or changed second criteria had been used for the 
Oltegen teaches an electronic control unit ECU (8), which is configured to output a defrost cycle initiation signal when under the first criteria pressure drop across the heat exchanger (4) reaches the limit value Pdfrost (see page 17, lines 21-25) and the ECU is also configured to end the defrosting cycle (by stopping reduced flow under the defrost cycle after second pressure drop criteria of constant pressure is satisfied, see abstract) when under the second criteria pressure drop across the heat exchanger (4) is established as essentially constant and near Pnormal (see page 19, line 32 – page 20, line 3 and fig. 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the defrost initiation and termination at the electronic controller of Haglid by providing distinct first and second pressure criteria for initiation and termination of the defrost cycle based on the teachings of Oltegen in order to assure complete defrosting of the heat exchanger and avoid frequent repetition of defrosting cycles, which influences the overall efficiency of the system in a negative way (see page 2, lines 19-26, Oltegen).
Haglid also does not explicitly teach changing the second criteria for output of a defrost cycle termination signal depending on the time for performing the defrost cycle such that the time of the defrost cycle should have been increased respectively decreased if the changed first or changed second criteria had been used for the defrost cycle initiation signal respectively the defrost cycle termination signal when the defrost cycle is shorter than a first predefined time period respectively longer than a second predefined time period.
However, Aoyama teaches that controller (70) is programmed to initiate and end the defrost operation based on satisfying a criteria and not satisfying a criteria respectively of a change in pressure of the system fluid (see paragraph 64); the controller is further programmed to determine the beginning and end of the defrost operation depending upon the time period for performing the defrost cycle (end of the defrost decided based on defrost cycle exceeding 10 minutes of operation, see paragraph 66 and fig. 11; also defrost operation continued for one minute intervals until the defrost operation ending is satisfied, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller to adjust the beginning and end of the defrost cycles with respect to the airflow through the heat exchanger of Haglid based on the teachings of Aoyama and further teachings of Haglid to further change the criteria for determining the end of the defrost cycle to a time period, where new criteria of time period for the end of the defrost cycle is a time period for performing a defrost cycle in order to improve the efficiency of the air handling unit and the ventilation system by completely and quickly removing the frost from the heat exchanger and not stopping the defrosting cycle until the end of the defrost cycle is satisfactorily established based on multiple criteria such as pressure drop and duration of the defrost cycle.
Haglid also does not explicitly teach that the pressure sensors are connected to the control unit.
However, Fischer teaches a pressure indicating system with at least two pressure sensors (two pressure transducers 33, see fig. 3 and paragraph 73) connected to the controller system (38, 35 and 36, see fig. 3).

In regards to claim 2, Haglid does not explicitly teach that the first predefined criteria for the defrost cycle initiation signal is changed.
However, Aoyama teaches initiating the defrost cycle based on a particular time of the day or based on passage of a predetermined amount of time (see paragraph 63) or based on change in detected fluid pressure or based on change in detected fluid temperature (see paragraphs 64-65).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit ECU in the system of Haglid to change the first predefined criteria for the defrost cycle initiation based on the teachings of Aoyama to avoid/prevent freezing and ice accumulation on the surface of the heat exchanger of Haglid by initiating defrost in response to all of the multiple system parameters, which could possibly indicate undesired high level of ice.
In regards to claims 3 and 11, Haglid does not explicitly teach that the pressure indicating system is designed to measure pressure drops in said extract air channel by measuring the pressure in the extract air channel upstream and downstream of the heat exchanger.
Fischer teaches that the pressure indicating system (plurality of transducers 33, see paragraph 73 and figs. 3 and 9) is designed to measure pressure drops in said extract air channel by measuring the pressure in the extract air channel upstream and downstream of the heat exchanger (measuring pressure in exhaust airflow 16 on the upstream and downstream sides of the recovery wheel 10 by pressure transducers 91, see fig. 9 and paragraphs 87-88).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pressure sensors for measuring pressure drops in the exhaust 
In regards to claims 4, 12, 13, and 18, Haglid teaches that the air flow through the air supply inlet is reduced or restricted during a defrost cycle (defrost cycle implemented by reducing the air flow through the supply inlet by reducing speed of the fan 26, see paragraph 87).
In regards to claims 5, 14, 15, 16, 19, and 20, Haglid teaches that the AHU comprises a short cut connection (opening at louvers 70, see fig. 1) connecting the supply air channel with the extract air channel (via louvers 70 connecting ducts 18 and 20, see fig. 1 and paragraph 79).
In regards to claim 6, Haglid teaches that the short cut connection (opening at louvers 70, see fig. 1) connecting the supply air channel upstream of the heat recovery arrangement, with the extract air channel (4) downstream of the heat recovery arrangement (opening with louvers 70 located upstream with respect to the supply air channel 18 and downstream with respect to the extract air channel 20, see fig. 1 and paragraph 79).
In regards to claim 7, Haglid teaches that the ECU (9) is programmed to set a short cut damper (70) in the short cut channel to be essentially closed when the AHU is in a heat recovery mode (see fig. 1) and to set the short cut damper to be essentially open when the AHU is working in a defrost mode (louvers 70 opened for defrosting, see paragraph 91).
In regards to claim 17, Haglid teaches that the ECU (9) is programmed to set a short cut damper (70) in the short cut channel to be essentially closed when the AHU is in a heat recovery mode (this is a contingent limitation in a method claim, see MPEP 2111.04; also see fig. 1) and to set the short cut damper to be essentially open when the AHU is working in a defrost mode (this is a contingent limitation in a method claim, see MPEP 2111.04; also louvers 70 opened for defrosting, see paragraph 91).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haglid (US 2008/0003940 A1) and in view of Oltegen (WO 2016/060609 A1) and further in view of Aoyama (US 2018/0180306 A1).
In regards to claim 8, Haglid teaches a method for defrosting (see paragraph 21) an air handling unit, AHU (at least 10, 14, 18, 20, 22, 24 and 32, figs. 1, 5) for a ventilation system (at least including exhaust and supply ducts for supplying air for heating or cooling enclosed spaces, see paragraph 28) in a building (spaces within the building, see paragraphs 60-61, 14, ad 2-4), said AHU having a supply air channel (at least 18, 24) for guiding supply air from the outdoor into a building (see 49, fig. 1 and paragraph 55) and an extract air channel (at least 22, 20, see fig. 1) for guiding extract air from a building (extracted air is a building return air, see paragraph 55) to the outside through (exhaust air outlet for airflow 52 at louvers 74, see fig. 1 and paragraph 53), said supply air channel and said extract air channel being in a heat exchanging relation to each other via a heat recovery arrangement, e.g. a heat exchanger (via heat exchanger 16, see fig. 1 and paragraph 72), said AHU is further provided with a pressure indicating system for measuring or calculating pressure in the AHU (at least plurality of pressure sensors for sensing air pressures within the AHU, see paragraph 94), said method comprising the steps of:
- output a defrost cycle initiation signal including a control signal to a flow controller or a heating element in order to change or heat the air flow to defrost said heat recovery arrangement when there is an indication of an undesired high level of ice in a portion of said heat recovery arrangement according to a first predefined criteria (this is a contingent limitation in a method claim, see MPEP 2111.04),
- output a defrost cycle termination signal in order to end the defrost cycle when there is an indication of the defrosting being completed according to a second criteria (this is a contingent limitation in a method claim, see MPEP 2111.04) wherein said first predefined criteria for output of a defrost cycle initiation signal is a first, higher pressure drop limit than the second criteria of lower pressure drop limit than the first for output of a defrost cycle termination signal (increased pressure drop is used as a criteria to initiate defrost cycle and increased temperature is used to terminate the defrost cycle, where the temperature variation is opposite to the pressure drop across the heat exchanger, and the increase in 
- the first, higher pressure drop limit is increased and/or the second, lower pressure drop limit is decreased when the defrost cycle is shorter than a first predefined time period (this is a contingent limitation in a method claim, see MPEP 2111.04) such that the time period of the defrost cycle should have been increased if the changed first, higher pressure drop limit or changed second, lower pressure drop limit had been used for the defrost cycle initiation signal respectively the defrost cycle termination signal (this is a contingent limitation in a method claim, see MPEP 2111.04) or
- the first, higher pressure drop limit is decreased and/or the second, lower pressure drop limit is increased when the defrost cycle is longer than a second predefined time period (this is a contingent limitation in a method claim, see MPEP 2111.04) such that the time period of the defrost cycle should have been decreased if the changed first, higher pressure drop limit or changed second, lower pressure drop limit had been used for the defrost cycle initiation signal (this is a contingent limitation in a method claim, see MPEP 2111.04) respectively the defrost cycle termination signal (this is an alternative limitation, see MPEP 2111).
However, Haglid does not explicitly teach using pressure drop as the second criteria for ending defrost operation.
Oltegen teaches an electronic control unit ECU (8), which is configured to output a defrost cycle initiation signal when under the first criteria pressure drop across the heat exchanger (4) reaches the limit value Pdfrost (see page 17, lines 21-25) and the ECU is also configured to end the defrosting cycle (by stopping reduced flow under the defrost cycle after second pressure drop criteria of constant pressure is satisfied, see abstract) when under the second criteria pressure drop across the heat exchanger (4) is established as essentially constant and near Pnormal (see page 19, line 32 – page 20, line 3 and fig. 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of defrost initiation and termination at the air handling unit of Haglid by providing distinct first and second pressure criteria for initiation and termination of the 
Haglid also does not explicitly teach changing the second criteria for output of a defrost cycle termination signal depending on the time for performing the defrost cycle.
However, Aoyama teaches that controller (70) is programmed to initiate and end the defrost operation based on satisfying a criteria and not satisfying a criteria respectively of a change in pressure of the system fluid (see paragraph 64); the controller is further programmed to determine the beginning and end of the defrost operation depending upon the time period for performing the defrost cycle (end of the defrost decided based on defrost cycle exceeding 10 minutes of operation, see paragraph 66 and fig. 11; also defrost operation continued for one minute intervals until the defrost operation ending is satisfied, where the defrost cycle time period of 10 minutes represents a satisfied defrost cycle ending criteria, see step S15, fig. 11 and paragraph 66). Haglid further teaches that the Control Unit, ECU, could include other control systems (at least control systems CPU 170 with memory 174, and BMS CPU 190 with memory 192, see figs. 4, 9, and 10) programmed to output a defrost cycle initiation signal including a control signal (defrost operation start signal initiated by the control system, see paragraph 86) and use pressure sensors to determine the defrost initiation and termination by the pressure drop across the heat exchanger (16, see paragraphs 94 and 85-87); the ECU is also programmed to change the defrost initiation signal (changing the signal from fan control to stopping the outside air intake completely, see paragraph 89) when more heating of the heat exchanger is required, wherein more heating is satisfied by stopping the outside air intake for a time until the temperature of the heat exchanger rises (for a time until the temperature of the heat exchanger rises, see paragraph 89). Haglid also teaches reheating the air to supply to the spaces depending upon the duration of the previous reheating operation (see paragraph 230).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller to adjust the beginning and end of the defrost cycles with respect to the airflow through the heat exchanger of Haglid based on the teachings of Aoyama 
In regards to claim 10, Haglid teaches that the flow controller is a fan (at least 26, 28, 68, see fig. 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haglid (US 2008/0003940 A1) in view of Oltegen and Aoyama as applied to claim 8 above and further in view of Gokhale (US 2017/0082308 A1).
In regards to claim 9, Haglid teaches that the pressure drop is measured in the extract air channel (by providing pressure sensors in place of the temperature sensors in the extract air channel, see paragraphs 94 and 85-86). 
However, Haglid does not explicitly teach that the pressure is measure over a phase change unit forming part of a heat pump system.
Gokhale teaches determining pressure difference and pressure drop across a coil (160, see paragraph 23), which operates as evaporator and contains phase change material (see paragraphs 17 and 12), and wherein the coil forms a part of a heat pump system (see paragraphs 14-15 and fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of pressure drop measurement in the extract air channel in the method of Haglid as modified by measuring pressure over a heat exchange unit containing phase change material, where the heat exchange unit is capable of functioning as an evaporator and being part of a heat pump system as taught by Gokhale in order to protect the heat pump system from malfunctioning 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/NELSON J NIEVES/Primary Examiner, Art Unit 3763